Citation Nr: 0931902	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Veteran's appeal was previously before the Board in 
October 2008 when the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.


FINDING OF FACT

1.  The evidence is in relative equipoise on the question of 
whether the Veteran was exposed to blood from wounded 
soldiers during his active duty service in Vietnam as a 
helicopter flight mechanic and crew chief.  

2.  The evidence is in relative equipoise on the question of 
whether the Veteran has a current diagnosed disability of 
hepatitis C. 

3.  The evidence is in relative equipoise on the question of 
whether the Veteran's current hepatitis C is etiologically 
related to the risk factor of exposure to blood during active 
duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for hepatitis C are met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) and that 
the claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004 (interpreting that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  With chronic diseases shown as such in service, 
or within the presumptive period after service, so as to 
permit a finding of service connection, subsequent 
manifestation of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Major risk factors for the hepatitis C virus include receipt 
of blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration All Station Letter 98-110 "Infectious 
Hepatitis" (November 30, 1998).

If the record demonstrates that a veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Hepatitis C Analysis

The Veteran contends that he currently has hepatitis C, and 
that the hepatitis C is related to the in-service risk factor 
of exposure to blood from wounded soldiers during his active 
duty service in Vietnam as a helicopter flight mechanic and 
crew chief.  

After a review of the evidence, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the Veteran was exposed to blood from wounded soldiers during 
his active duty service in Vietnam as a helicopter flight 
mechanic and crew chief.  The Veteran has consistently 
reported that he was exposed to blood during his time in 
Vietnam when he served as a helicopter flight mechanic and 
crew chief, and he has submitted two statements from fellow 
servicemen affirming his participation in the transport of 
wounded soldiers.  The Veteran is also the recipient of the 
Air Medal with oak leaf clusters and "V" device, as well as 
the Gallantry Cross with bronze star.  Personnel records 
establish the Veteran's participation in combat.  The Board 
finds that the Veteran's account of exposure to blood during 
such combat activity is satisfactory, that is, is consistent 
with the circumstances, conditions, or hardships of service.  
38 U.S.C.A. § 1154(b).  

One of the recognized risk factors for hepatitis C is 
exposure to blood or blood products.  Although service 
treatment records do not document evidence of hepatitis C or 
any associated risk factors, there is lay evidence of an in-
service risk factor of exposure to blood.  In February 2005, 
the Veteran reported that he was exposed to blood during 
active duty service while participating in helicopter 
retrievals of wounded soldiers in Vietnam.  Hepatitis C was 
diagnosed and the Veteran was referred to the hepatitis C 
clinic.  Upon VA examination in December 2008 the Veteran 
reported that he was exposed to blood while in Vietnam as he 
served on a gun ship that provided medical evacuation 
services to wounded and dead soldiers during active combat, 
and denied undergoing any blood transfusions prior to 1992, 
having a history of IV drug use, sexual transmission, tattoos 
or repeated body piercings, or intranasal cocaine use.  
Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran was exposed to blood from wounded 
soldiers during his active duty service in Vietnam as a 
helicopter flight mechanic and crew chief.

The Veteran also has other non-service risk factors for 
hepatitis C.  Outpatient treatment records from the 
Brecksville VA Medical Center (VAMC) indicate that the 
Veteran's history of intemperate alcohol abuse was identified 
as a hepatitis C risk factor in September 2003.  During VA 
treatment in January 2005, the identified risk factors 
included a history of multiple sex partners prior to 
marriage, prior increased used of alcohol, and interactions 
with a friend with hepatitis C during active duty service.  

The Board also finds that the evidence is in relative 
equipoise on the question of whether the Veteran has a 
current diagnosed disability of hepatitis C.  VA outpatient 
treatment records in September 2003 reflect that a hepatitis 
C antibody test was ordered, but December 2003 laboratory 
results do not indicate that hepatitis C testing was 
completed.  Private laboratory tests in January 2005 
establish that the Veteran tested positive for hepatitis C 
antibodies, although final results for hepatitis C were 
characterized as indeterminate.  The Veteran was treated at 
the VAMC in January 2005 and his gerontologist indicated that 
he had tested positive for hepatitis C.  In February 2005, 
hepatitis C was diagnosed and the Veteran was referred to the 
hepatitis C clinic.  Additional laboratory tests performed by 
the VAMC in April 2005 were negative for hepatitis C.  The 
Veteran reported during a May 2005 psychiatric appointment 
that he had been told he may not have hepatitis C and 
additional testing was necessary.  In September 2005, there 
was no definitive diagnosis of hepatitis C because the 
recombinant immunoblot assay (RIBA) test was inconclusive.  
During a September 2005 gastrointestinal consultation, the 
Veteran was noted to have no viremia, and it was likely he 
had spontaneously recovered from hepatitis C in the past.  
Upon VA examination in December 2008, the examiner found that 
the Veteran's positive hepatitis C antibody result conformed 
prior exposure to the virus and current viral studies 
confirmed negative current viral activity.  

On the question of current diagnosis, although laboratory 
testing for current viral activity was negative in April 2005 
and December 2008, the Veteran testified positive for 
hepatitis C antibodies in January 2005.  Furthermore, the 
December 2008 VA examiner and the Veteran's VA gerontologist 
have diagnosed hepatitis C.  The Courts have held that a 
claim for service connection requires evidence of current 
disability at the time of claim.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998).  Resolving reasonable doubt in favor 
of the Veteran, the Board finds that the Veteran has a 
current disability of hepatitis C.  

The Board further finds that the evidence is in relative 
equipoise on the question of whether the Veteran's current 
hepatitis C is etiologically related to the risk factor of 
exposure to blood during active duty service.  The December 
2008 VA examiner provided competent medical evidence of a 
nexus between the Veteran's hepatitis C and his exposure to 
blood during active duty service.  Resolving reasonable doubt 
in favor of the Veteran, the Board finds that the Veteran's 
current hepatitis C is etiologically related to the risk 
factor of exposure to blood during active duty service.  As 
all the elements necessary for establishing service 
connection are met, the Veteran's claim is granted.


ORDER

Service connection for hepatitis C is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


